Citation Nr: 0837182	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 







INTRODUCTION

The claimant had approximately 120 days active service from 
June 1971 until October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama. 

A review of the record discloses the veteran raised claims 
for service connection for a left shoulder and a left leg 
disability.  These claims have not been adjudicated and are 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran is not shown to have currently diagnosed post 
traumatic stress disorder (PTSD). 


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, notification is satisfied by way of a letters dated 
October 2003 and May 2004 to the veteran.  The letters 
advised the veteran that evidence showing that PTSD existed 
from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records (STRs), private 
medical records (PMRs) and the VA outpatient treatment 
records (OTRs).  The veteran submitted PMRs and lay 
statements in support of his claim. 

Neither the appellant nor his or her representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for PTSD.  Specifically, the veteran contends that 
he was sexually assaulted during active service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

However, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown,
9 Vet. App. 389 (1996). The United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor." 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Therefore, the 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  Corroboration does not 
require corroboration of every detail, including the 
veteran's personal participation in the identifying process. 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

Turning to the relevant evidence of record, during active 
service the veteran's June 1971 enlistment examination was 
unremarkable.  A September 1971 STR noted depression.  The 
October 1971 separation examination noted spondylolysis, a 
back disability.  

Subsequent to active service, in a June 2004 OTR, the veteran 
screened positive for depression. 

A September 2004 psychiatric clinical note shows that the 
veteran underwent a comprehensive VA psychiatric evaluation 
to determine the nature of his claimed psychiatric illness, 
including whether he veteran suffers from  PTSD.  The veteran 
presented with the complaint of claustrophobia.  A medical 
history revealed that the veteran stated he had depression 
all his life.  The veteran also reported that he was sexually 
abused in the military by his drill sergeant at gunpoint and 
forced to have sex and stated that he now increasingly thinks 
about the incident.  The examiner noted the veteran endorses 
neurovegetative symptoms significant for decreased sleep, 
with difficulty getting off to sleep, decreased appetite with 
some weight loss, decreased energy, increased fatigue, 
impaired concentration, difficulty focusing and occasional 
crying spells as well as passive but no active suicidal 
thoughts.  

The veteran stated a family history of nerve problems but no 
details of treatment or diagnosis was given.  The examiner 
noted a past medical and surgical history of hypertension, 
hyperlipidemia, gastroesophageal reflux disease, coronary 
artery disease and status post cardiac catheter and stent 
placement. 

The veteran's mental status examination revealed the veteran 
cooperative, with good eye contact and appropriate 
interaction.  The veteran's speech was clear, coherent, 
appropriate, somewhat tangential but needed redirection.  The 
veteran's thought processes were significant for 
preoccupation with his symptoms and medications, without 
evidence of any lethal ideation, overt paranoia, delusions or 
perceptual abnormalities in the terms of auditory or visual 
hallucinations.  Cognitively the veteran was alert, and 
orientated times three with intact short and long term 
memory.  The veteran had impairment of his concentration and 
adequate attention span.  The veteran had limited judgment 
and insight into his symptoms.  The examiner recommended 
Zoloft and Klonopin.  

The September 2004 examiner addressed whether or not the 
veteran had a current disability and specifically ruled out 
PTSD.  In fact, the examiner diagnosed dysthmia, major 
depressive disorder and ruled out PTSD.   

Under these circumstances, the Board concludes the veteran 
has no current diagnosis for PTSD.  For the Board to conclude 
otherwise would be speculation and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the October 2003 and May 
2004 letters of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. 

Furthermore, while the veteran is clearly of the opinion that 
he currently has PTSD that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In the April 2005 VA Form 9, the veteran requested a hearing 
before the Board but failed to appear.  A failure to appear 
is construed as a withdrawal of the hearing request and no 
further hearing will be granted in the same appeal unless the 
veteran can demonstrate good cause.  

Finally, in October 2008, the veteran through his 
representative, stated that he was recommended for a PTSD 
screening during a VA outpatient appointment.  However, the 
evidence of record does not reflect a recommendation for PTSD 
screening.  

In conclusion, service connection for PTSD is not established 
in the absence of competent medical evidence of a current 
disorder and competent medical evidence demonstrating a 
relationship between a current disorder and active service.  
Accordingly, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


